IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 22 WM 2015
                              :
              Respondent      :
                              :
                              :
          v.                  :
                              :
                              :
GISELE PARIS,                 :
                              :
              Petitioner      :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of June, 2015, the Petition for Review under King’s

Bench Jurisdiction and the Petition for Leave to File a Response are DENIED.